-

|
Case 4:19-Mj-02231-N/A-MS Pwr Qeeaegra nyped 08/28/19 Page 1 of 2

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Devin Buckley; DOB: 1999; United States MAGISTRATE'S CASE NO.
Darnell Dubois Xavier Sayles; DOB: 1998; United States 49 ton G 2 C 3 { fi J

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A)(ii), 1324(a)C1I)(A)@), & 1324(a)(1)(B)G); 1325; 18
USC § 3 ;

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

COUNT i (Felony) On or about August 26, 2019, at or near Whetstone, in the District of Arizona, Devin Buckley and Darnell
Dubois Xavier Sayles, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and other persons, known or in reckless disregard that certain aliens, namely Luis Miguel
Mendez-Castillo and Rafael Gonzalez-Lucas, had come to, entered, and remained in the United States in violation of law, did
transport and move said aliens within the United States by means of transportation and otherwise, in furtherance of such
violation of law and did so for the purpose of private financial gain; in violation of Title 8, United States Code, Sections

 

_ {1324(a)(1)(A) Gi) _and.1324(a)(1)(B)@. -

COUNT 2 (Misdemeanor) On or about August 26, 2019, at 0 or near 2r Whetstone, i in nthe District of Arizona, Devin Buckley ‘and

Darnell Dubois Xavier Sayles, knowing that certain illegal aliens, Luis Miguel Mendez-Castillo and Rafael Gonzalez-Lucas,
had entered the United States at a time or place other than as designated by immigration officers, did knowingly assist Luis
Miguel Mendez-Castillo and Rafael Gonzalez-Lucas so that they would not be apprehended by law enforcement by transporting
them in the vehicle that Darnell Dubois Xavier Sayles was driving; in violation of Title 8, United States Code, Section
1325(a)(1) and Title 18 United States Code, Section 3..

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about August 26, 2019, at or near Whetstone, in the District of Arizona; United States Border Patrol Agents (BPA)
observed a 2008 Ford Taurus passing through the SR-90 immigration checkpoint with the window half way down. The
checkpoint was closed at that time due to the rain. BPA followed the vehicle and attempted to pull up next to it on the left lane.
The driver drastically lowered the speed to approximately 50 mph in a 65 mph zone. BPA pulled behind the vehicle and noticed.
a head raise up and look back from the window of the rear cargo area. Record checks revealed that the vehicle was registered
to an address in Tempe, AZ. BPA conducted a vehicle stop and identified the driver as Darnell Dubois Xavier Sayles and
Devin Buckley as the front seat passenger, both United States Citizens. BPA encountered three rear passengers, including one
laying in the cargo area of the vehicle. BPA determined that the rear passengers were in the United States illegally and identified
two as Luis Miguel Mendez-Castillo and Rafael Gonzalez-Lucas. BPA found three separated sealed bags with marijuana and
six cartridges of THC. Buckley claimed the marijuana was his.

Material witnesses Mendez and Gonzalez stated that they had made arrangements to be smuggled into the United States for
money. Gonzalez stated he crossed the International Boundary Fence with three other subjects. Gonzalez stated that they were
given instructions to follow an antenna until they reach a road. Gonzalez stated that they were hiding by the road when a car
with two African American males stopped and were told to get in. Mendez stated that he was taken to a trailer where he was
picked up by the two African American males. Gonzalez stated he was put in the back and was told to get down. Mendez also
stated that he was told to get down when he entered the vehicle. Mendez and Gonzalez stated that they made one stop to get
gas. Gonzalez said that they were smoking marijuana in the car. Gonzalez stated that he saw the driver texting as he drove.
Mendez and Gonzales identified Syles as being in the vehicle in a photo line-up. _

Continued on the back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Luis Miguel Mendez-Castillo and Rafael Gonzalez-Lucas

DETENTION REQUESTED
COMPLAINT REVIEWED by AUSA JW/ri GY S

 

 

 

Being duly sworn, I declare that the foregoing is £
true and correct to the best of my knowledge. OFFICIAL TITLE & NAME:

USS. Border Patrol Agent

 

Sworn to before me and subscribed in my presence.
nl) ,

SIGNATURE OF MAGISTRATE FUDGE

 

 
   

DATE
August 28, 2019

 
 

 

 

 

1) See Federal rules of Criminal Procedure Rules 3 and 54
Continued from front.

 
In a post-MirandaGatméni, Bagkhy2 hint Mia SD an Saykesaindve te-HietDGi28 bInchaghe gul?but the girls did not
want to meet ultimately and they were returning to Tucson. Buckley claimed that he was asleep for most of the trip and only
woke up when they stopped at a gas station. Buckley claimed that at the gas station Sayles was approached by some subjects and

asked him for a ride to Tucson or Phoenix. Buckley stated the subjects entered the vehicle and they drove until they were stopped
by BPA.
